Appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered June 16, 2008 in a personal injury action. The order, insofar as appealed from, denied those parts of the motion of defendant to set aside the jury verdict on liability and to grant judgment notwithstanding the verdict.
It is hereby ordered that said appeal is unanimously dismissed without costs (see generally Anderson v House of Good Samaritan Hosp., 44 AD3d 135, 137 [2007]). Present—Centra, J.P, Peradotto, Green, Pine and Gorski, JJ.